DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL WITH DUMMY PIXELS AND BLACK LINES IN TRANSMISSION AREA”.

Claim Objections
Claims 5, 6, 14, 16, and 19 are objected to because of the following informalities:  
The objections to the claims are highlighted hereinafter in bold, underlined and/or strikethrough text.
Appropriate correction is required.


Claims 5, 6, 14, 16, and 19 are interpreted as follows: 
5. (As interpreted) The display panel of claim 1, comprising
an opposite electrode corresponding to the plurality of pixels, wherein the opposite electrode has a first opening portion corresponding to the transmission area and a second opening portion corresponding to the dummy pixels.
 dummy pixels. 

14. (As interpreted) The display panel of claim 12, further comprising a fourth black line extending from the transmission area to the first side in the second direction and arranged with the dummy pixels which do not emit light, and a fifth black line extending from the transmission area to the second side in the first direction and arranged with the plurality of dummy pixels which do not emit light. 20

16. (As interpreted) The display panel of claim 11, comprising an opposite electrode corresponding to the plurality of pixels, wherein the opposite electrode has a first opening portion corresponding to the transmission area and a second opening portion corresponding to the plurality of dummy pixels. 

19. (As interpreted) The display panel of claim 18, wherein the plurality of scan lines and the plurality of data lines are connected to the plurality of dummy pixels.

Allowable Subject Matter
Claims 1-20 (with some as interpreted above) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: a first 
Claims 11-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 11: a plurality of black lines extending from one side of the transmission area…and a plurality of dummy pixels, which do not emit light and correspond to the plurality of black lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose dummy pixels in a transmission area and use of dummy-pixel data with optical black lines for image correction, but the prior does not have any suggestion that dummy pixels and black lines could be used in a transmission area of a substrate in a display panel.

This application is in condition for allowance except for the following formal matters: 
Objections have been made to the title and to claims 5, 6, 14, 16, and 19.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892